UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7915



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WENLEY MCCLAREN,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:90-cr-00007-WCB)


Submitted:   April 19, 2007                 Decided:   April 23, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wenley McClaren, Appellant Pro Se.       Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wenley   McClaren   appeals      the   district    court’s   order

denying his motion for correction of an illegal sentence pursuant

to Fed. R. Crim. P. 35(a).      We have reviewed the record and find no

reversible error.       Accordingly, we grant McClaren’s motion to

proceed in forma pauperis and affirm for the reasons stated by the

district court.      United States v. McClaren, No. 3:90-cr-00007-WCB

(N.D.W. Va. Oct. 30, 2006). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -